McAdam, Ch. J.
The gravamen of the complaint is that “ through the negligence,, omission and breach of duty of the defendant, her agents and servants;, .... the fixtures and stock in trade of plaintiff were damaged by water leaking through from the floor above the one occupied by the plaintiff, to his damage, etc.” The defendant is the owner of the property, and not the occupant of the *408floor from which the water came. The complaint should be made more specific in regard to -the breach of duty by the defendant, its nature and the like, so that the facts charged may show the breach, instead of asking it to be inferred from the mere conclusions of the pleader.
Motion to make complaint more definite in the respects aforesaid granted, without costs.